Bartley, C. J.,
dissenting.
I have given my views fully on the questions involved in this case, in my dissenting opinions in other cases decided at the present term. On the question of the appellate power of the Supreme Court of the United States over this court, and the authority of that court to reverse the judgment of this court, especially in regard to the interpretation of a State law, and the constitutional powers of the State legislature, I refer to the views expressed by me at full length, in the case of the Piqua Bank v. Knoop, 6 Ohio St. Rep. 344. And as to the grounds of my dissent on the other questions, I refer to my views expressed in the case of Matheny v. Golden, supra, and also the case of the Toledo Bank v. Bond, 1 Ohio St. Rep. 626, wherein the questions were decided in this court contrary to the decision in the case now before us.